EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims filed 13 June 2022, please amend the claims as follows:
Claim 1, line 12: delete “trimethyolpropane” and insert “trimethylolpropane”.
Claim 1, line 17: delete “R-NH-CONH-R’” and insert “R-NH-CO-NH-R’”.
Claim 2, lines 1-3: delete “the at least two different polyols comprises: a polycarbonate polyol having a Formula A” and insert “the polycarbonate polyol has the structure shown by Formula A”.
Claim 2, line 8: delete “a polyether polyol having a Formula B” and insert “the polyether polyol has the structure shown by Formula B”.
Claim 4, lines 1-5: delete “the crosslinked polyurethane-urea… crosslinking agent” and insert “the composition for the crosslinked polyurethane-urea comprises by weight: 20-45 percent of the aliphatic isocyanate; 20-40 percent of the polycarbonate polyol; 20-40 percent of the polyether polyol; 0.2-5 percent of the chain extender; 0.05-8 percent of the crosslinking agent”.
Claim 5, lines 1-2: delete “the crosslinked polyurethane-urea is formed from a composition comprising an organic aprotic solvent” and insert “the composition further comprises an organic aprotic solvent”.
Claim 9, lines 1-2: delete “wherein the crosslinked polyurethane-urea is formed from a composition further comprising a photochromic dye” and insert “wherein the composition further comprises a photochromic dye”.
Claim 15, line 15: delete “trimethyolpropane” and insert “trimethylolpropane”.
Claim 15, line 20: delete “R-NH-CONH-R’” and insert “R-NH-CO-NH-R’”.
Claim 20, lines 1-3: delete “the crosslinked polyurethane-urea adhesive is formed from a composition comprising: a polycarbonate polyol having a Formula A” and insert “the polycarbonate polyol has the structure shown by Formula A”.
Claim 20, line 8: delete “a polyether polyol having a Formula B” and insert “the polyether polyol has the structure shown by Formula B”.
Claim 21, line 2: between “adhesive” and “comprises”, insert “further”.
Cancel claims 7-8, 10-14, and 22-27.








Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury on 07-09 September 2022.
STATEMENT OF REASONS FOR ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

The following is an examiner’s statement of reasons for allowance. Claims 1-2, 4-5, 9, 15-18, and 20-21 are allowable over the “closest” prior art Vu et al. (US 2014/0272426 A1, “Vu”), Mori et al. (US 2020/0283662, “Mori”), Hywel-Evans (US 2012/0004338 A1), and Nishizawa et al. (US 2002/0006505 A1, “Nishizawa”).
Vu discloses a crosslinked polyurethane layer made form a polyurethane and a crosslinking agent ([0025]) and a chain extender ([0033]). The polyurethane is made from a composition including a polycarbonate polyol, an aliphatic diisocyanate (i.e., aliphatic isocyanate), and a polyether polyol ([0033-0034]). The polyurethane is crosslinked via a urea crosslinking agent ([0045]). Vu further discloses a laminate made from a polyurethane adhesive between a first and second transparent resin sheet ([0019]), where the transparent resin sheet materials include polycarbonate ([0062]).
However, Vu does not disclose wherein the polyurethane-urea is formed from a composition that includes water, nor the equivalent ratio of aliphatic isocyanate to water being in a range of 1.0 to 15.0. Rather, Vu discloses the crosslinked polyurethane-urea is formed using a urea crosslinking agent which reacts at a high temperature through allophanate and biuret formation ([0045]). This is significant because the presently claimed crosslinked-polyurethane urea requires the use of water in order to provide urea linkages in the backbone of the crosslinked polyurethane-urea, which includes a structure of R-NO-CONH-R’, where R and R’ are the backbone of the polyurethane.
Mori discloses an adhesive composition comprising a urethane urea resin ([0026]) (i.e., a polyurethane-urea). The adhesive is crosslinked ([0120]) and is made from an isocyanate-terminated prepolymer made from at least one polyol, including polycarbonate polyols and polyether polyols, and a diisocyanate compound ([0032]). The diisocyanate compound includes aliphatic diisocyanates ([0047]). The adhesive further comprises a chain extender ([0051]). There is additionally a component (III) which serves to crosslink the polyurethane-urea ([0120]).
However, Mori does not disclose wherein the polyurethane-urea is formed from a composition including water, nor an equivalent ratio of aliphatic isocyanate to water being in a range of 1.0 to 15.0.
Hywel-Evans discloses polyureas made from reacting an isocyanate with water to form urea linkages ([0006]), and that polyureas are very hard, durable plastics ([0007]).
However, Hywel-Evans does not disclose the use of polyureas in the backbone of a polyurethane, nor does Hywel-Evans disclose the use of a polyurethane. Further, Hywel-Evans does not disclose the equivalent ratio of aliphatic isocyanate to water being in a range of 1.0 to 15.0.
Nishizawa discloses an optical article made from a transparent synthetic resin (A), a resin layer having photochromic properties (B), and a resin layer having polarization characteristics (C) ([0018]). The transparent synthetic resin (A) is made from polycarbonate ([0027]). The resin layer having photochromic properties (B) is a urethane layer having a photochromic pigment ([0035]). The resin layer having polarization characteristics (C) is a polarizing film ([0051]), which is made from polyvinyl alcohol ([0071]).
However, Nishizawa does not disclose the polyurethane resin is a crosslinked polyurethane-urea made from the presently claimed components.
Thus, none of the references, either alone or in combination, disclose the presently claimed invention.

Applicant’s amendment filed 23 June 2022 and the above examiner’s amendment overcomes the previous 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections of record.

In light of the above, claims 1-2, 4-5, 9, 15-18, and 20-21 are passed to issue.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments of Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787